Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-17-00154-CR

                                 Andrew Rene ALVAREZ,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR0452
                     Honorable Catherine Torres-Stahl, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       James Reeves’s motion to withdraw as counsel is GRANTED.

       SIGNED March 28, 2018.


                                              _____________________________
                                              Karen Angelini, Justice